July 23, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  DR. OLUWOLE PETERS AKA WALLY PETERS AND PRECIOUS LAMB,
        INC., D/B/A PRECIOUS CARE CONSULTANTS, Appellants

NO. 14-13-00354-CV                          V.

           COMPLETE PHARMACY RESOURCES, LTD., Appellee
                 ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 18, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Dr. Oluwole Peters AKA Wally Peters and Precious Lamb, Inc., D/B/A
Precious Care Consultants.


      We further order this decision certified below for observance.